FILED
                           NOT FOR PUBLICATION
                                                                             JAN 03 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

SUE EICHERLY; et al.,                            No.   17-55446

              Plaintiffs-Appellants,             D.C. No. 8:16-cv-02233-CJC-KES

  v.
                                                 MEMORANDUM*
KATHLEEN O’LEARY, individually, and
in her capacity as Presiding Justice of the
California Court of Appeal, Fourth
District, Div. 3; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                     Argued and Submitted December 4, 2017
                              Pasadena, California

Before: TASHIMA and BERZON, Circuit Judges, and KENNELLY,** District
Judge.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Plaintiffs are former residents of or owners of property in Palm Beach Park,

a mobile home park in San Clemente, California. Plaintiffs appeal from the district

court’s dismissal, with prejudice, of their complaint against two Orange County

Superior Court judges, three Court of Appeal justices, the Palm Beach Park

Association (PBPA), and a number of other defendants for lack of subject matter

jurisdiction pursuant to the Rooker-Feldman doctrine. We review de novo a

district court’s dismissal of a case under Rooker-Feldman. See Noel v. Hall, 341
F.3d 1148, 1154 (9th Cir. 2003).

      Prior to bringing the present lawsuit in federal court, plaintiffs were involved

in multiple state court lawsuits concerning the Park. Plaintiffs alleged that the

Orange County Superior Court judges and Court of Appeal justices violated their

constitutional rights during the course of the state court litigation. Specifically,

plaintiffs claimed violations of due process based on the state court judges’ alleged

conspiracy “to ignore and defy the law . . . and rule against Plaintiffs, even though

Plaintiffs were in the right and the law was clearly on their side,” and the existence

of extreme facts creating an unconstitutional probability of judicial bias. Plaintiffs

additionally claimed that the state court judges violated the Truth in Lending Act,

15 U.S.C. § 1635(b), by failing to enforce the law properly. Plaintiffs also brought




                                            2
state law claims for breach of fiduciary duty and aiding and abetting of the same

against a number of other defendants.

      Plaintiffs sought declaratory relief against the state court judges and both

damages and declaratory relief against the other defendants. The relief requested

included a declaration that when they entered orders and judgments adverse to the

plaintiffs, the state court judges were engaged in a conspiracy to deprive plaintiffs

of their due process rights. Plaintiffs also sought a declaratory judgment that they

held their property free and clear of any claim of the private defendants because the

rulings that ultimately allowed the private defendants to obtain title to the Park

were made as part of the same judicial conspiracy.

      Rooker-Feldman bars “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005). This jurisdictional bar is not limited to direct appeals of state court

judgments; it also extends to their “de facto equivalent[s].” Cooper v. Ramos, 704
F.3d 772, 777 (9th Cir. 2012). As we explained in Noel, “[i]t is a forbidden de

facto appeal under Rooker-Feldman when the plaintiff in federal district court




                                           3
complains of a legal wrong allegedly committed by the state court, and seeks relief

from the judgment of that court.” Noel, 341 F.3d at 1163.

      As a preliminary matter, we are satisfied that the state court decisions at

issue in this case are sufficiently final for Rooker-Feldman purposes. The purpose

of the Rooker-Feldman doctrine is to ensure that review of state court decisions

proceeds through the state appellate process and then, if necessary, to the Supreme

Court of the United States. See Exxon, 544 U.S. at 292. Notwithstanding

plaintiffs’ argument to the contrary, they may not avoid Rooker-Feldman’s bar and

obtain review of adverse state court decisions in federal district court just because

at least one of their cases remains pending on appeal in state court. See Worldwide

Church of God v. McNair, 805 F.2d 888, 893 n.3 (9th Cir. 1986).

      The district court correctly ruled that Rooker-Feldman barred plaintiffs’

federal claims. The relief they sought amounts to a declaration that the state court

judgments were invalid. Plaintiffs may not make an end-run around Rooker-

Feldman by limiting their claim against the state court judges to one for

declaratory relief; they conceded at argument that they would use a federal

declaratory judgment to try to undo the state court judgments. Plaintiffs’

contention that their federal claims assert legal injuries independent of any state

court decision—and therefore not barred by Rooker-Feldman—is also belied by


                                           4
the fact that they rely on the allegedly erroneous state court orders and decisions as

the primary “evidence” of the underlying due process violations. At bottom,

plaintiffs’ federal claims (1) complain of legal wrongs committed by the state court

and (2) seek relief from the decisions of that court. As such, they are de facto

appeals barred by Rooker-Feldman.1

      Although the district court properly dismissed plaintiffs’ federal claims on

this basis, it erred in dismissing those claims with prejudice. See Frigard v. United

States, 862 F.2d 201, 204 (9th Cir. 1988) (“Ordinarily, a case dismissed for lack of

subject matter jurisdiction should be dismissed without prejudice so that a plaintiff

may reassert his claims in a competent court.”). We therefore vacate the dismissal

with prejudice and remand with instructions to dismiss these claims without

prejudice.

      Even though the district court appears to have dismissed the remaining state

law claims on Rooker-Feldman grounds, we may affirm the dismissal on the

alternative ground that the district court should have relinquished supplemental

jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a). See Prather v.

AT&T, Inc., 847 F.3d 1097, 1108 (9th Cir.), cert. denied, 137 S. Ct. 2309 (2017)
1
 Plaintiffs’ additional argument that Rooker-Feldman does not apply because they
have alleged extrinsic fraud on the state court, see Kougasian v. TMSL, Inc., 359
F.3d 1136, 1139-40 (9th Cir. 2004), is without merit. Plaintiffs did not allege
extrinsic fraud anywhere in their complaint.
                                           5
(“Without subject matter jurisdiction over [plaintiff’s] federal claim, the district

court properly concluded it had no discretion to exercise supplemental jurisdiction

over [plaintiff’s] state law claims.”); Wolfe v. Strankman, 392 F.3d 358, 362 (9th

Cir. 2004) (“We may affirm the district court’s dismissal on any ground supported

by the record.”). Once again, however, these claims should not have been

dismissed with prejudice, but rather for lack of supplemental jurisdiction under 28

U.S.C. § 1367.

      We therefore AFFIRM the dismissal of plaintiffs’ federal claims based on

Rooker-Feldman but REMAND for entry of judgment dismissing plaintiffs’

federal claims for lack of federal subject matter jurisdiction and dismissing

plaintiffs’ state claims for lack of supplemental jurisdiction.

      AFFIRMED in part and REMANDED.




                                           6